DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “a second portion” as recited in claim 1 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein the first portion is configured to move between an open position and a closed position,” as recited in claim 1 line 3-4 must be shown or the feature(s) canceled from the claim(s).  The first portion is shown to be member 112 (Figure 2B) and is not openable as claimed. No new matter should be entered.

Therefore, the limitations “wherein the first arm is capable of being moved from a biased locked position,” as recited in claim 1 lines 9-10 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 17. No biased portion of the latch is shown. No new matter should be entered.

Therefore, the limitations “first arm engagement feature,” as recited in claim 1 line 11 must be shown or the feature(s) canceled from the claim(s).  No biased portion of the latch is shown. Similar issue in claims 14 and 17. No new matter should be entered.

Therefore, the limitations “second arm engagement feature,” as recited in claim 1 line 17 must be shown or the feature(s) canceled from the claim(s).  No biased portion of the latch is shown. Similar issue in claims 14 and 17. No new matter should be entered.

Therefore, the limitations “wherein the second arm is capable of being moved from a biased locked position,” as recited in claim 1 lines 15-16 must be shown or the feature(s) canceled from the claim(s). Similar issue in claim 17.  No biased portion of the latch is shown. No new matter should be entered.

Therefore, the limitations “the first arm is independently movable with respect to the second arm,” as recited in claim 1 lines 21-22 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claims 14 and 17. No new matter should be entered.

Therefore, the limitations “the first arm is independently movable with respect to the second arm such that… the second arm may move to unlocked position without causing the other… arm to also move to the unlocked position,” as recited in claim 1 lines 21-22 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claims 14 and 17. No new matter should be entered.

Therefore, the limitations “wherein the base portion of the latch is mounted to the first portion of the housing,” as recited in claim 2 lines 1-2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “such that the first arm and the second arm are not | connected proximate the second end of the latch,” as recited in claim 6 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  The first and the second arms are shown to be connected. Similar issues in claim 20. No new matter should be entered.

Therefore, the limitations “wherein the lock is positioned proximate the latch on one of the first portion or the second portion,” as recited in claim 7 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  The latch is not proximate to the first portion, it is on the first portion. No new matter should be entered.

Therefore, the limitations “further comprising a button that is configured to be removably mounted within the lock and moved between a first position and a second position, wherein, when the button is moved to the second position, the button is configured to engage the first arm to move the first arm to the unlocked position and engage the second arm to move the second arm to the unlocked position,” as recited in claim 9 lines 1-5 must be shown or the feature(s) canceled from the claim(s).  The button is not shown to engage the first and second arms of the latch and corresponding structure. No new matter should be entered.

Therefore, the limitations “wherein the mechanism comprises a drive roller and a motor, wherein the motor operates to cause the drive roller to dispense a portion of the roll of sheet product from the product dispenser,” as recited in claim 11 lines 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “a mechanism for enabling dispensing of product from the supply of product, wherein the supply of product comprises a reservoir of flowable material, and wherein the mechanism comprises a pump that is configured to activate to cause a portion of the flowable material to dispense from the product dispenser,” as recited in claim 12 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein the supply of product comprises a reservoir of air freshener, and wherein the mechanism comprises a spray pump that is configured to activate to cause a portion of the air freshener to dispense from the product dispenser,” as recited in claim 13 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “a base” as recited in claim 14 line 3 must be shown or the feature(s) canceled from the claim(s).  Only a base portion is recited. No new matter should be entered.

Therefore, the limitations “a cover” as recited in claim 14 line 3 must be shown or the feature(s) canceled from the claim(s).  Only a cover portion is recited. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show the limitations “being moved from a biased locked position,” as recited in claim 1 line 10 as described in the specification (see abstract, Para. [0007], [0020], [0052]…).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “wherein the first arm is capable of being moved from a biased locked position,” in lines 9-10.  It is unclear as to how the locked position is cited as “a biased locked position” when the latch in the locked position is not shown to be biased (see Figure 4) or no biasing mechanism is shown, the latch is biased in the unlocked position when being deflected by the key (195) from the locked position as shown in Figure 6.

Claims 1,14 and 17 recite the limitations “the first arm is independently movable with respect to the second arm such that… the second arm may move to unlocked position without causing the other… arm to also move to the unlocked position,” as recited in claim 1 lines 21-22.  First and second arms of latch (150) of Figure 3 are not shown to be movable independently or movable with respect to each other, the latch is shown to be a unitary member with the first and second arms being connected. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1,2,6-10,14,15,18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Meyers (US 8,991,647).

Referring to claim 1.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), the product dispenser (10) comprising:
a housing (including members 12 and 14) comprising a first portion (14; Figure 1) and a second portion (12), wherein the first portion (14) is configured to move between an open position (as in Figure 2) and a closed position (as in Figure 1), wherein, when in the closed position, the first portion (14) and the second portion (12) define an at least partially enclosed internal space (interior of 10) for receiving the supply of product (18) and limiting access to the supply of product (through opening 44; Figure 2); and 
a latch (including members 90 and 92; Figure 8) comprising: 
a base portion (base of 90) mounted to the first portion (14); 
a first arm (left member 100 as in Figure 8) that extends from the base portion (base of 90), wherein the first arm (left member 100 as in Figure 8) is capable (can be) of being moved from a biased locked position (first arm is biased outwards about the perimeter of member 102 and engages to lock about member 102; as in Figure 10) to an unlocked position (as in Figure 11 or Figure 9), wherein the first arm (left member 100 as in Figure 8) defines a first arm engagement feature (left tab 101) that is configured to engage a latch capture feature (102) of the second portion (latch portion of 92 on housing 12; Figure 8) of the housing (housing 12) when the first arm (left member 100 as in Figure 8) is in the locked position (as in Figure 10) and the first portion of the housing (housing 14) is in the closed position (as in Figure 1) so as to prevent the first portion (housing 14) from moving from the closed position (the housing remains in a closed position); and
a second arm (right member 100 as in Figure 8) that extends from the base portion (base of 90), wherein the second arm (right member 100 as in Figure 8) is capable (can be) of being moved from a biased locked position (second arm is biased outwards about the perimeter of member 102 and engages to lock about member 102; as in Figure 10) to an unlocked position (as in Figure 11 or Figure 9), wherein the second arm (right member 100 as in Figure 8) defines a second arm engagement feature (right tab 101) that is configured to engage the latch capture feature (102) of the second portion (latch portion of 92 on housing 12; Figure 8) of the housing (housing 12) when the second arm (right member 100 as in Figure 8) is in the locked position (as in Figure 10) and the first portion of the housing (housing 14) is in the closed position (as in Figure 1) so as to prevent the first portion (housing 14) from moving from the closed position (the housing remains in a closed position), 
wherein the first arm (left member 100 as in Figure 8) is independently movable (first and second arms are independently movable from each other, see Figure 11) with respect to the second arm (right member 100 as in Figure 8) such that either of the first arm or the second arm may move to the unlocked position (see moved arms in Figure 11) without causing the other of the first arm (left member 100 as in Figure 8) or the second arm (right member 100 as in Figure 8) to also move to the unlocked position (first and second arms are independently movable from each other to an unlocked position, see Figures 10-11).
Regarding claim 14; see structure as recited in claim 1 above, claim 14 recited “a base” which is denoted in claim 1 as “a first portion” and “a cover” which is denoted in claim 1 as “a second portion.”

Referring to claims 2,15 and 18.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
wherein the latch (including members 90 and 92; Figure 8) defines a first end ( end of 90 connected to housing 14; Figure 8) and a second end (end adjacent to members 96), wherein the base portion (base of 90 connected to housing 14) of the latch (90) is mounted to the first portion of the housing (housing 14) proximate the first end (end of 90 connected to housing 14; Figure 8), wherein the first arm (left member 100 as in Figure 8) extends from the base portion toward the second end (end adjacent to members 96) of the latch (90), and wherein the second arm (right member 100 as in Figure 8) extends from the base portion (base of 90 connected to housing 14) toward the second end (end adjacent to members 96) of the latch (90). 

Referring to claim 6 and 20.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
wherein the first arm (left arm 100) forms a first cantilever (see Figure 8) and the second arm (right arm 100) forms a second cantilever (see Figure 8) such that the first arm and the second arm are not connected (see independent arms 100 in Figure 8) proximate the second end of the latch (end adjacent to members 96).

Referring to claim 7.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
further comprising a lock (including members 104 and 120; Figure 8) comprising a first hole (left side of opening 120) and a second hole (right side of opening 120) and a rib (rib positioned between the opening in 92 and the underside of 120) positioned therebetween, wherein the lock (including members 104 and 120; Figure 8) is positioned proximate the latch (90) on one of the first portion (14) or the second portion (12) and such that the first hole (left side of opening 120) aligns with the first arm (left arm 100) of the latch and that the second hole aligns (right side of opening 120) with the second arm (right arm 100) of the latch, wherein the first hole (left side of opening 120) and the second hole (right side of opening 120) enable insertion of a portion of a key (104; see Figure 8) to move the first arm (left arm 100) to the unlocked position (see flexed member 100 in Figure 11) and the second arm (right arm 100) to the unlocked position at a same time (see left and right flexed members 100 in Figure 11).

Referring to claim 8.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
wherein the key (104; Figure 8) defines a first key leg (left leg 106; Figure 8) and a second key leg (right leg 106; Figure 8), wherein, when the key (104) is inserted into the lock (including members 104 and 120; Figure 8), the first key leg (left leg 106; Figure 8) is configured to fit within the first hole (left side of opening 120) and engage the first arm (left arm 100) to move the first arm (left arm 100) to the unlocked position (as in Figure 11) and the second key leg (right leg 106; Figure 8) is configured to fit within the second hole (right side of opening 120) and engage the second arm (right arm 100) to move the second arm (right arm 100) to the unlocked position (as in Figure 11).

Referring to claim 9.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
comprising a button (button 104 when inserted in opening 120) that is configured to be removably mounted within the lock (including members 104 and 120; Figure 8) and moved between a first position (inserted position of 104) and a second position (inserted and depressed position of 104), wherein, when the button (104) is moved to the second position (inserted and depressed position of 104 as seen in Figure 11), the button (104) is configured to engage the first arm (left arm 100) to move the first arm to the unlocked position (move left arm 100 to a flexed position; Figure 11) and engage the second arm (right arm 100) to move the second arm to the unlocked position (move right arm 100 to a flexed position; Figure 11).

Referring to claim 10.  A product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), 
comprising a mechanism (24; Figure 2) for enabling dispensing of product (28) from the supply of product (18), wherein the supply of product (18) comprises a roll of sheet product (see Figure 2), and wherein the mechanism (24; Figure 2) comprises a roll holder for receiving the roll of sheet product (18) and enabling dispensing from the product dispenser (10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 8,991,647) in view of Titas (US 7,997,522).

Referring to claim 3.  Meyers discloses a product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), wherein a latch comprises two separate first and second arms.
Meyers does not disclose the latch further comprises a connection arm extending between the first arm and the second arm proximate the second end of the latch.
Titas discloses a paper towel dispenser (10; Figure 2) wherein the latch (44; Figure 5) further comprises a connection arm (top horizontal connecting arm of 44 for connecting the left and right vertical arms of 44) extending between the first arm (left vertical arm of 44) and the second arm (right vertical arm of 44) proximate the second end (projection end of 44) of the latch (44) such that the first arm and the second arm are connected (see Figure 5). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Meyers to have included the latch further comprises a connection arm extending between the first arm and the second arm proximate the second end of the latch as taught by Titas because a connecting arm for attaching the ends of the first and second arms together would increase the strength and rigidity of the projecting portion of the latch which extends into the female portion of the latch thus increasing the operating life of the latch.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 8,991,647) in view of Allen (US 2004/0084550 A1).

Referring to claim 11.  Meyers discloses a product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), wherein the mechanism comprises a roll holder.
Meyers does not disclose the mechanism comprises a drive roller and a motor, wherein the motor operates to cause the drive roller to dispense a portion of the roll of sheet product from the product dispenser.
Allen discloses a paper towel dispenser (10) wherein a mechanism (22; Figure 1) for enabling dispensing of product from the supply of product (14), wherein the supply of product comprises a roll of sheet product (14), and wherein the mechanism (22; Figure 1) comprises a drive roller (20) and a motor (22), wherein the motor (22) operates to cause the drive roller (20) to dispense a portion of the roll of sheet product (14) from the product dispenser (10).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Meyers to have included the mechanism comprises a drive roller and a motor, wherein the motor operates to cause the drive roller to dispense a portion of the roll of sheet product from the product dispenser as taught by Allen because the dispenser can be automated to dispense sheet product on demand without manual input by the user to dispense sheet product thus providing a more sanitary dispensing operation.

Referring to claim 13.  Allen discloses a paper towel dispenser (10) wherein a mechanism (22; Figure 1) for enabling dispensing of product from the supply of product (36), wherein the supply of product wherein the supply of product comprises a reservoir of air freshener (36), and wherein the mechanism (22) comprises a spray pump (26) that is configured to activate to cause a portion of the air freshener (36) to dispense from the product dispenser (10). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 8,991,647) in view of Chen (US 5,265,509).

Referring to claim 12.  Meyers discloses a product dispenser (10; Figure 1) for dispensing product (28) from a supply of product (18), wherein the mechanism comprises a roll holder.
Meyers does not disclose the mechanism comprises a reservoir of flowable material, and wherein the mechanism comprises a pump that is configured to activate to cause a portion of the flowable material to dispense from the product dispenser.

Chen discloses an automatic tissue dispenser (1; Figure 2) wherein a mechanism (3; Figure 2) for enabling dispensing of product from the supply of product (30), wherein the supply of product (30) comprises a reservoir of flowable material (12), and wherein the mechanism (3; Figure 2) comprises a pump (pump 3) that is configured to activate to cause a portion of the flowable material (water) to dispense from the product dispenser (via nozzle 34; Figure 2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Meyers to have included the mechanism comprises a pump that is configured to activate to cause a portion of the flowable material to dispense from the product dispenser as taught by Chen because a using a fluid pump to dispense fluids would allow the dispensing of moist sheet product thus making the dispenser more useful. 

Allowable Subject Matter
Claims 4, 5, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651